Citation Nr: 1132610	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He also has unverified reserve service with the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Montgomery, Alabama RO has jurisdiction in this case.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  The record reflects that he has also been diagnosed with depression.  In light of the U.S. Court of Appeals for Veterans Claims' (the Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized this issue as stated on the title page.  Since this issue must be remanded, as will be further discussed below, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for PTSD is warranted based on service incurrence.  He stated that he had become very isolated from his family and friends, and that he was forgetting minor things.  He also indicated that he witnessed the murder of his younger brother and this has had an effect on his mind.  

A review of the record reveals that the Veteran has been diagnosed with PTSD and depression.  In connection with this claim, the Veteran was asked to submit a stressor statement in connection with his claim for service connection for PTSD.  He submitted information indicating that while in service, a comrade (unnamed) from Opelika, Alabama, drowned, and he was called to come and view the body.  This incident is alleged to have occurred in December 1964.  The Veteran also provided a stressor statement indicating that he was required to work security on Highway 62 for the March from Selma, Alabama to Montgomery, Alabama, and that as soldiers, the white soldiers were given live ammunition and he was issued blank ammunition.  This occurred in 1965.  During both incidents, he was attached to HDQT/HDQTS 5th Battalion, 31st Infantry.  No attempt has been made to verify either of the Veteran's stressor statements.  This should be done prior to final adjudication of the claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence that the Veteran has been treated and diagnosed with PTSD, and depression.  Both have been attributed by the Veteran in connection with his service in the 1960's.  In light of the record discussed above, the AMC should obtain VA examinations to determine the nature and etiology of his claimed disorders on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and have him clarify his claimed stressors, to include the dates of the claimed incidents, if possible.  This REMAND, copies of the Veteran's DD Form 214, unit attachment, service personnel records, and any additional stressor statement submitted by the Veteran should be sent by the AMC to the Joint Services Records Research Center (JSRRC).  JSRRC should be requested to provide any information that might corroborate the Veteran's alleged in-service stressors, if any.  

2.  Thereafter, the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed stressor.  

Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

If an acquired psychiatric disability other than PTSD is diagnosed (e.g., depression), the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in-service or is otherwise causally related to the Veteran's service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  



